Citation Nr: 1450046	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-11 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to January 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).   

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The Veteran is service connected for Post-Traumatic Stress Disorder (PTSD) and rated at 70 percent.  Thus he satisfies the requirements of 38 C.F.R. § 4.16(a) for consideration of his entitlement to TDIU, that is, without having to resort to the extra-schedular provisions of 38 C.F.R. § 4.16(b).  What remains to be determined is whether the Veteran's service-connected PTSD renders him unemployable.  

There are numerous statements by Dr. G.R.Q. of the Salisbury, North Carolina VA Medical Center, in the record that seem to favor the Veteran's appeal.  In letters dated August 2, 2012, August 16, 2012, and October 17, 2012, he opined that the Veteran's current medical condition rendered him unable to pursue gainful employment.  In his August 2, 2012 letter, Dr. G.R.Q. also wrote that it was "unclear if [the Veteran would] ever regain the ability to work."  However, the context of the record reveals that this medical condition referred to by Dr. G.R.Q. is the totality of the Veteran's disabilities.  For instance, in September 2012, the Veteran's daughter submitted a statement in support of the Veteran's appeal for TDIU.  In the statement, the daughter argued her father could not work due to a back disability and PTSD.  Further, the Veteran argued in a June 2012 statement that he was unemployable due to bad back, a knee disability, hypertension, alcohol abuse, and PTSD.  The Veteran is only service connected for PTSD, and his claim for TDIU can only succeed if his service-connected PTSD is of sufficient severity to produce unemployability.  

In March 2011, VA afforded the Veteran a VA examination to review the Veteran's PTSD.  Prompted to comment on whether the Veteran's PTSD caused deficiencies in a work environment, among other things, the examiner opined that the Veteran's ability to work was impaired by "PTSD-related and alcohol exacerbated irritability/anger."  More specifically, the examiner reported that the Veteran's ability to work is impaired because the Veteran is irritable with peers.  This evidence tends to show that the Veteran struggles in work environments due to his PTSD.  Unfortunately, this is not the same as being unemployable.  As is, the record does not contain sufficient medical evidence on which the Board can base a decision.  

VA must schedule a VA examination to assess the issue of the Veteran's entitlement to TDIU.  There is insufficient medical evidence of record for the Board to adjudicate the TDIU issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disability, PTSD, alone impacts his occupational functioning, i.e., does it render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



